Dear Mr. Dirck:
This letter is in response to your request for our opinion on the following question of law:
         Do the provisions of Sections 311.097
and 311.100, RSMo, permit the sale of package liquor by restaurant bars on Sunday?
The facts you listed giving rise to the above mentioned question of law are as follows:
         Section 311.097, RSMo, authorizes the Supervisor of Liquor Control to issue a license to restaurant bars for the sale of intoxicating liquor between the hours of 1:00 p.m. and midnight on Sunday by the drink at retail for consumption on premises. "Sale by the drink" is defined in Section 311.100, RSMo, as the sale of intoxicating liquor except malt liquor in any quantity less than 187 milliliters.
         However, an Attorney General's Opinion (No. 442, issued on November 24, 1971) states that a restaurant bar licensed under 311.097, RSMo, may sell intoxicating liquor in the original package between 1:00 p.m. and midnight on Sunday, which has been interpreted to mean that quantities such as six-packs of beer may be sold by the restaurant bars. Such an interpretation appears to conflict with the definition of "sale by the drink."
After careful examination, we have concluded that the question of law you now pose to this office for consideration is precisely the question of law presented to us by Colonel William Wright in 1971.
After reexamining and reevaluating that opinion, it is our view that Opinion No. 442 rendered on November 24, 1971 to Colonel William Wright is legally sound and that, therefore, the sale of liquor in the original package on Sunday by restaurant-bar licensees is authorized pursuant to the Liquor Control Act, Chapter 311, RSMo 1978.
I am enclosing a copy of Opinion No. 442 for your reference in this matter.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Att'y Gen. Op. No. 442 Wright, 11/24/71